[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           JULY 21, 2008
                            No. 07-14534
                        Non-Argument Calendar            THOMAS K. KAHN
                                                             CLERK
                      ________________________

                    D. C. Docket No. 06-00071-CR-4

UNITED STATES OF AMERICA,


                                                 Plaintiff-Appellee,

                                 versus

EDWARD F. DAVIS,

                                                 Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                             (July 21, 2008)

Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Edward Free Davis appeals his conviction on two counts of executing and

attempting to execute a scheme and artifice to defraud the First National Bank of

Barnesville (First National), in violation of 18 U.S.C. §§ 2, 1344(1). On appeal,

Davis claims the district court erred in admitting falsified debt assignment sheets

generated by his company, International Carpets, Inc. (ICI), under the business

records exception to the general rule against the admission of hearsay evidence.

Specifically, Davis contends Amy Vaughn, the cash flow processor at First

National, was not competent to lay the foundation for the government’s exhibits

because the admitted documents were created by ICI, not First National.

      A district court has broad discretion in determining the admissibility of

evidence, and we review its rulings on such matters for abuse of discretion.

United States v. Petrie, 302 F.3d 1280, 1285 (11th Cir. 2002). Hearsay is

generally not admissible as evidence. Fed. R. Evid. 802. However, the Federal

Rules of Evidence provide the following are not excluded by the hearsay rule:

      A memorandum, report, record, or data compilation, in any form, of
      acts, events, conditions, opinions, or diagnoses, made at or near the
      time by, or from information transmitted by, a person with
      knowledge, if kept in the course of a regularly conducted business
      activity, and if it was the regular practice of that business activity to
      make the memorandum, report, record or data compilation, all as
      shown by the testimony of the custodian or other qualified witness . . .
      unless the source of information or the method or circumstances of
      preparation indicate lack of trustworthiness.

                                          2
Fed. R. Evid. 803(6). “The touchstone of admissibility under the business records

exception to the hearsay rule is reliability.” United States v. Bueno-Sierra, 99

F.3d 375, 378 (11th Cir. 1996). “For this exception to be available, all persons

involved in the process must be acting in the regular course of

business—otherwise, an essential link in the trustworthiness chain is missing.” T.

Harris Young & Assocs., Inc. v. Marquette Elecs., Inc., 931 F.2d 816, 828 (11th

Cir. 1991). “[T]he proponent of a document ordinarily need not be the entity

whose first-hand knowledge was the basis of the facts sought to be proved.”

Bueno-Sierra, 99 F.3d at 379. Nonetheless, “the proponent must establish that it

was the business practice of the recording entity to obtain such information from

persons with personal knowledge and the business practice of the proponent to

maintain the records produced by the recording entity.” Id.

      Though the assignment sheets in question were created by ICI and the

foundation for their admission was laid in part by Vaughn, an employee of First

National, the court did not abuse its discretion in admitting them as business

records. The Government supported the introduction of the assignment sheets

with evidence that the entities involved in their creation, transmission, and storage

were operating in the regular course of business. The testimony of Charles

Gallman, president of American Financial Services (American Financial),

                                          3
established his company received the assignment sheets from ICI, which created

the documents. American Financial then faxed the assignment sheets to First

National in the regular course of American Financial’s business. The testimony of

Vaughn established that First National received the documents from American

Financial and kept them in the normal course of its business. Because all the

involved entities were operating in the normal course of business, all the links of

the “trustworthiness chain” are present with regard to the assignment sheets. See

T. Harris Young & Assocs., 931 F.2d at 828. Moreover, Vaughn, though not an

employee of ICI, was a qualified witness through whom to introduce the

assignment sheets, since she maintained records of these documents in her role as

cash flow processor once First National received them from American Financial in

its ordinary course of business. Thus, the Government established the assignment

sheets met the business records exception, and the district court did not abuse its

discretion in admitting them.

      AFFIRMED




                                          4